  Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 1 of 9 PageID #: 1888
                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CITY OF HUNTINGTON,
     Plaintiff,
v.                                                   CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
     Defendants.

CABELL COUNTY COMMISSION,
    Plaintiff,                                       Consolidated case:
v.                                                   CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


  PLAINTIFFS CITY OF HUNTINGTON AND CABELL COUNTY COMMISSION’S
           REPLY IN SUPPORT OF THEIR MOTION TO COMPEL

       COME NOW Plaintiffs, CITY OF HUNTINGTON and CABELL COUNTY

COMMISSION, and submit this Reply in Support of their Motion to Compel Discovery against

Defendants AmerisourceBergen Drug Corporation (“ABC”) and Cardinal Health, Inc. (“CAH”)

(collectively referred to as “Distributor Defendants”) pursuant to Rule 37 of the Federal Rules of

Civil Procedure.

       On February 21, Plaintiffs filed their Motion to Compel seeking an order compelling

ABDC and Cardinal Health to provide complete responses to Plaintiffs’ First Combined Discovery

Requests served last November. Since Plaintiffs filed their motion, ABDC and Cardinal each

supplemented their responses to Plaintiffs’ discovery requests and made additional productions,

but neither their supplemental discovery responses nor responses to Plaintiffs’ motion resolve all

issues raised by Plaintiffs. The remaining disputes are addressed in turn below.

       Combined Request No. 1: Please produce all transactional data related to the
       distribution of prescription opioids arising out of CT2 from January 1, 1996,
       to the present.




                                                1
     Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 2 of 9 PageID #: 1889
          ABDC still has not fully complied with Request No. 1. ABDC produced additional

transactional data for Kentucky but for the limited period of 2010-2018. ABDC still has not

produced transactional data back to 1996 for each of West Virginia, Ohio, and Kentucky. A

deadline is necessary at this point, as ABDC has failed to fully respond to this request, now more

than three months since service of Plaintiffs’ Combined Discovery.

          Combined Request No. 2: Please identify in chronological order the title of
          each Suspicious Order Monitoring System (SOMS) policy in force from
          January 1, 1996, to the present and produce a copy of the same. After each
          entry, please identify the Bates range which corresponds to each policy to
          enable a jury to correlate each policy in your written answer to each document
          produced.
          In its February 26 supplement, ABDC provided the requested information. Cardinal has

not. After weeks of correspondence and meeting and conferring on this issue, and contrary to what

it told the Court what it was able to do at the parties’ January 27 discovery conference,1 Cardinal

supplemented its response to the request on March 4 only to indicate that it would identify the

suspicious order monitoring and anti-diversion policies in chronological order. Cardinal has not

yet identified those policies.

          Plaintiffs are unable to establish the chronology and evolution of the Distributors’ policies

by the date on the face of the policies alone or the testimony provided on this issue. Some policies

appear to indicate when they went into effect, but they do not give any indication when they were

replaced or eliminated. Also, Cardinal previously directed Plaintiffs to a spreadsheet identifying

its CT1 trial exhibits for a chronology of its policies. As Plaintiffs pointed out to Cardinal, the

dates supplied in that list do not all match the dates on the face of the policies. Finally, while

Cardinal’s other discovery responses, written responses to 30(b) topics, and testimony provide

additional clues regarding when what policies were in place, they do not cover the full array of




1   The conference was held before Magistrate Judge Omar Aboulhosn.
                                                   2
  Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 3 of 9 PageID #: 1890
Cardinal’s suspicious order monitoring policies. It is only appropriate that Cardinal be ordered to

complete this task, which Cardinal has now agreed to do by March 31, 2020.

       Combined Request No. 3: Please identify each suspicious order you reported
       to any regulatory body, including the DEA and/or the West Virginia Board of
       Pharmacy, arising out of CT2 and produce all documents related thereto.
       After each entry, please identify the Bates range which corresponds to each
       suspicious order to enable a jury to correlate each suspicious order in your
       written answer to each document produced.
       Reporting or failing to report suspicious orders is the focus of Plaintiffs’ case against each

of the “Big 3” Distributor Defendants. It should be no surprise that Defendants would be required

to produce all suspicious order data they reported to authorities. Neither Cardinal nor ABDC have

indicated that they have completed these productions or identified all suspicious order data

responsive to this request. ABDC’s productions responsive to this request are ongoing. It has only

produced spreadsheets identifying orders it claims to have reported. It has not yet produced the

documents submitted to the West Virginia Board of Pharmacy or the DEA related to each order

reported. Plaintiffs must have a date certain by which this production will be completed by

Defendants.

       Cardinal, like ABDC, only provides a spreadsheet of what they identified as “centralized

records for orders placed by Cardinal Health customers in” CT2. Cardinal also states that there

may be additional responsive documents produced in custodial files. If that is the case, Cardinal

needs to identify those documents. Plaintiffs know, for example, that pursuant to Cardinal’s 2006

Corporate Quality Regulatory Compliance Manual each distribution center reported its own

suspicious orders and was supposed to maintain copies of such orders “in the facility’s suspicious

order file.”




                                                 3
   Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 4 of 9 PageID #: 1891




See CAH_MDL_PRIORPROD_DEA07_01188147, 52. Further, the burden of identifying those

responsive documents is not the same for Plaintiffs as it is Cardinal. Cardinal should know its own

records well enough to allow it to identify any additional suspicious orders reported for CT2. The

methods Cardinal contends it used to report suspicious orders have varied over time. The forms

used, if any, varied, and at different times each distribution center was responsible for reporting

suspicious orders itself. It is up to Cardinal to identify all suspicious orders it reported. If it cannot

identify any more, Cardinal should certify that its productions related to this request are complete.

        Given the finite number of reported suspicious orders, this task should be simple. Plaintiffs

respectfully request an order compelling each Defendant to immediately produce and identify by

Bates number all suspicious orders responsive to this request or certify that they have already

produced the information, identifying all relevant Bates numbers.

        Combined Request No. 4: Please produce the due diligence file for each of your
        customers in CT2. Please identify the Bates range which corresponds to each
        due diligence file to enable a jury to correlate each due diligence file to each of
        your customers.
        Neither ABDC nor Cardinal have completed their productions responsive to Request No.

4. Cardinal supplemented its responses with the Bates ranges for due diligence files for CT2

customers but stated that it would continue to produce additional documents it locates. A date

certain for complete responses to this request is necessary. Plaintiffs’ experts will review and

analyze each Distributor’s due diligence files in the process of developing their opinions of the
                                                    4
   Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 5 of 9 PageID #: 1892
Distributors’ anti-diversion and suspicious order monitoring programs. The documents need to be

produced well enough in advance of the expert designation deadline to allow our experts the

opportunity for a complete review of the Distributors’ records.

        Combined Request No. 5: Please identify each sales representative(s)
        responsible for the CT2 territory and produce the custodial file for each.
        Please identify the Bates range which corresponds to each custodial file to
        enable a jury to correlate each name in your written answer to each custodial
        file produced.
        Cardinal supplemented its response to this request, but it has not provided everything

requested. While Cardinal identified two individuals responsible for sales in CT2, and produced

at least part of their custodial files, it did not identify in its response to Request No. 5 two additional

individuals that Cardinal identified previously – Matt Patton, who Cardinal identified as the

Pharmacy Business Consultant (salesperson) for the City of Huntington and Cabell County, and

Jim Scott, who was responsible for Cardinal’s relationship with chain pharmacies. Cardinal has

produced at least part of Jim Scott’s custodial file, but it has not produced a custodial file for Matt

Patton. We ask that an order be entered compelling Cardinal to produce all remaining responsive

custodial files and supplement its response to Request No. 5 to identify Matt Patton and Jim Scott.

        Combined Request No. 10: Please produce all documents related to internal
        investigations referencing the distribution of prescription opioids in West
        Virginia.
        Plaintiffs are entitled to know whether the Distributor Defendants conducted any internal

investigation regarding distribution practices within West Virginia. If not, the answer should be

“none.” Neither ABDC nor Cardinal have fully responded to this request. Cardinal supplemented

its response on March 4 to state that it has produced responsive documents but fails to identify any

except document CAH_MDL_PRIORPROD_HOUSE_0003331, a 2013 report by its Board of

Directors’ Special Demand Committee. Likewise, ABDC has not identified any responsive

documents, but it has not certified that it has none.




                                                    5
   Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 6 of 9 PageID #: 1893
       As previously stated, both Cardinal and ABDC were sued by the West Virginia Attorney

General in 2012, sued by West Virginia counties in 2017, and were subject to Congressional

hearings regarding in 2018 regarding distribution of opioids in West Virginia. It is unfathomable

that any of these matters independently not would have prompted internal investigations regarding

opioid distribution practices and if there were, they were likely done in the last few years.

       In its response to Plaintiff’s Motion to Compel, Cardinal stated that it would produce

documents related to internal investigations of pharmacies in Cabell County and the City of

Huntington. This is improper both pursuant to the scope of Request No. 10 and Judge Polster’s

December 26, 2019 Evidentiary Order entered in MDL 2804, which held that what occurred

outside of the Plaintiffs’ geographic area is relevant to Defendants’ conduct within the area. See

Doc. 3052, 1:17-md-02804, p. 8. The Court further stated that “[t]his is particularly true because

there is evidence that Defendants acted pursuant to practices and policies that were national in

scope.” Id. Cardinal must produce any responsive documents for all related to all pharmacies in

West Virginia.

       Either Cardinal and ABDC have responsive documents or they do not. Given the subject

matter of the type of documents sought here, they ought to be readily identifiable by Defendants

if they exist. If they do not, Defendants should state as much. We ask that an order be entered

which compels each Distributor Defendant to clearly and concisely answer this request. We further

request that if the Distributor Defendants have indeed already produced responsive documents that

they be required to identify to Plaintiffs the Bates number for each document.

       Combined Request No. 11: Please produce all presentations, including
       PowerPoints or slide decks, referencing the distribution of prescription opioids
       in West Virginia.
       As with Request No. 10, Cardinal and ABDC both admit they have and have produced

responsive documents, but they have chosen to only specify a limited example of such documents.

In their Motion, Plaintiffs identified two ABDC documents (ABDCMDL00269301 &

                                                 6
  Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 7 of 9 PageID #: 1894
ABDCMDL00269293) responsive to this request. ABDC still has not supplemented its response

to include even those documents. Cardinal has also produced similar documents that it did not

identify in response to Request No. 11.




                                             7
   Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 8 of 9 PageID #: 1895




CAH_MDL2804_01399968, 01400000. Plaintiffs request an order compelling Cardinal and

ABDC to identify by Bates number all responsive documents it possesses, identify any such

documents Defendants assert are privileged, and/or certify that they have no responsive documents

other than those already identified.

Dated: March 10, 2020


                                            Respectfully submitted,

                                            Plaintiffs,

                                            THE CITY OF HUNTINGTON and
                                            CABELL COUNTY COMMISSION

                                            /s/ Michael J. Fuller, Jr.
                                            Michael J. Fuller, Jr. (WV Bar No. 10150)
                                            McHUGH FULLER LAW GROUP, PLLC
                                            97 Elias Whiddon Rd.
                                            Hattiesburg, MS 39402
                                            T: 601-261-2220
                                            F: 601-261-2481
                                            mike@mchughfuller.com

                                               8
   Case 3:17-cv-01362 Document 203 Filed 03/10/20 Page 9 of 9 PageID #: 1896

                                                Paul T. Farrell, Jr. (WVSB No. 7443)
                                                FARRELL LAW
                                                422 Ninth Street, 3rd Floor (25701)
                                                P.O. Box 1180
                                                Huntington, WV 25714-1180
                                                Tel: 304-654-8281
                                                paul@farrell.law

                                                Anne McGinness Kearse (WVSB No. 12547)
                                                Joseph F. Rice
                                                MOTLEY RICE LLC
                                                28 Bridgeside Blvd.
                                                Mount Pleasant, SC 29464
                                                Tel: 843-216-9000
                                                Fax: 843-216-9450
                                                akearse@motleyrice.com
                                                jrice@motleyrice.com

                                                Mark Pifko (admitted pro hac vice)
                                                BARON & BUDD, P.C.
                                                15910 Ventura Boulevard, Suite 1600
                                                Los Angeles, CA 91436
                                                Tel: 818-839-2333
                                                mpifko@baronbudd.com




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 11, 2020, a copy of the foregoing

PLAINTIFFS’ MOTION TO COMPEL has been filed electronically using the Court’s

CM/ECF system and will be served via the Court’s CM/ECF filing system, which will send

notification of such filing to the attorneys of record at their e-mail addresses on file with the Court.

                                                       /s/ Michael J. Fuller, Jr..
                                                           Michael J. Fuller, Jr.



                                                   9
